DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species A in the reply filed on 3/11/21 is acknowledged.
Claims 3-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0013022 A1 [Tateishi].

Regarding Claim 1:
Tateishi teaches a mass spectrometry method (abstract), comprising: 
mass analyzing a first discrete batch of ions in a mass analyzer of a mass spectrometer system (Fig. 2b first row-“TOF MASS SPECTROMETRY”); 
storing a second discrete batch of ions within an ion storage device or a fragmentation cell of the mass spectrometer system (Fig. 1 (22)), wherein the storage of the second discrete batch of ions is concurrent with at least a portion of the mass analyzing of the first discrete batch of ions (Fig. 2b second row “ION ACCUMULATION” and “COOLING”); and 
preparing an additional component of the mass spectrometer system to receive a third batch of ions from an ion source of the mass spectrometer system (Fig. 1 (21) is prepared by placing a voltage thereupon), wherein the preparing of the additional component is concurrent with at least a portion of the storage of the second discrete batch of ions within the ion storage device or fragmentation cell (Fig. 2b, third row, shows that a third round of ion accumulation begins upon ejection of the second round. This indicates that optical system (21) was prepared to receive ions passing there through on the way to trap (22) before the trap ejected the previous round of ions).

Regarding Claim 2:
Tateishi teaches a mass spectrometry method as recited in claim 1, further comprising: 

introducing the third batch of ions into the additional component of the mass spectrometer system, wherein the introducing of the third discrete batch of ions is concurrent with at least a portion of the mass analyzing the second discrete batch of ions (Fig. 2b third row “ION ACCUMULATION” and “COOLING”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0178885 A1 [Welkie] in view of Tateishi.

Regarding Claim 5:
Welkie teaches a mass spectrometry method (abstract), comprising: 
(i) preparing a mass filtering device of a mass spectrometer system (Fig. 1 (121)) to transmit therethrough ion species comprising a pre-determined range of mass-to-charge ratio (m/z) values (para 91); 
(ii) transmitting a first batch of ion species to the mass filtering device and transmitting a subset of the first batch of ion species from the mass filtering device to an ion storage device of the mass spectrometer system (para 91 describes filter (121) selecting ions for m/z values and transferring them to precursor ion trap (122)) and accumulating the subset of the first batch of ion species within the ion storage device, the transmitted subset of the first batch of ion species comprising m/z values within the predetermined range (para 91, trap (122) is operated to trap m/z selected precursor ions); 
(iii) transferring the accumulated subset of the first batch of ion species to a fragmentation cell of the mass spectrometer system, the fragmentation cell generating a first set of fragment-ion species from the subset of the first batch of ion species (paras 93-94; Fig. 1 (123); 

(v) concurrently with at least a portion of either the accumulating of the subset of the first batch of ion species within the mass storage device, the generating of the first set of fragment-ion species or the mass analyzing of the first set of fragment-ion species, preparing the mass filtering device to transmit therethrough ion species comprising a second pre-determined range of m/z values (para 121, last sentence. Since a second batch of ions are passed into (122) at the above noted time, the filter (121) upstream of (122) must be prepared to pass said second batch.);
 (vi) concurrently with at least a portion of either the generating of the first set of fragment-ion species or the mass analyzing of the first set of fragment-ion species, transmitting a second batch of ion species to the mass filtering device and transmitting a subset of the second batch of ion species from the mass filtering device to the ion storage device and accumulating the subset of the second batch of ion species within the ion storage device, the transmitted subset of the second batch of ion species comprising m/z values within the second predetermined range of m/z values (para 121, last sentence).Serial No.: 16/678,879 Filed: Nov 8, 2019Page: 5 of 6 
However, Welkie fails to specify that:
(vii) concurrently with at least a portion of the mass analyzing of the first set of fragment-ion species, preparing the mass filtering device to transmit therethrough ion species comprising a third pre-determined range of m/z values.  
Tateishi teaches a mass spectrometry method (abstract) wherein a third iteration of mass analysis is begun in a mass spectrometer as soon as the necessary components are freed from use is a second iteration. This can be see Fig. 2b, wherein the third iteration begins as soon as trap Welkie already describes passing the second bunch of selected ions into trap (122) while the first bunch of ions are analyzed at TOF (140). Tateishi would suggest preparing filter (121) for a third bunch of ions while the first bunch is analyzed and the second bunch is cooled. It would have been obvious to one of ordinary skill in the art to implement the third bunch filter preparation suggested by Tateishi in Welkie. One would have been motivated to do so since it would improve throughput of the mass spectrometer.

Regarding Claim 6:
The modified invention of claim 5 teaches the mass spectrometry method as recited in claim 5, further comprising: 
(viii) transferring the accumulated subset of the second batch of ion species to the fragmentation cell, the fragmentation cell generating a second set of fragment-ion species from the subset of the second batch of ion species (Welkie paras 93-94; Fig. 1 (123); 
(ix) transferring the second set of fragment-ion species to the mass analyzer and mass analyzing the second set of fragment-ion species using the mass analyzer (Welkie para 100); and 
(x) concurrently with at least a portion of either the generating of or the mass analyzing of the second set of fragment-ion species, transmitting a third batch of ion species to the mass filtering device and transmitting a subset of the third batch of ion species from the mass filtering device to the ion storage device and accumulating the subset of the third batch of ion species within the ion storage device, the transmitted subset of the third batch of ion species comprising m/z values within the third predetermined range of m/z values (Welkie para 121, Tateishi Fig. 2b).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782.  The examiner can normally be reached on M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881